Filed 2/12/20 by Clerk of Supreme Court

                     IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA

                               2020 ND 29

State of North Dakota                                  Plaintiff and Appellee
     v.
Orlando Joseph Brown,                              Defendant and Appellant



                               No. 20190206

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Lolita G. Hartl Romanick, Judge.

AFFIRMED.

Per Curiam.

Sarah W. Gereszek, Assistant State’s Attorney, Grand Forks, ND, for plaintiff
and appellee.

Benjamin C. Pulkrabek, Mandan, ND, for defendant and appellant.
                               State v. Brown
                                No. 20190206

Per Curiam.

[¶1] Orlando Joseph Brown appealed from a criminal judgment entered after
a jury found him guilty of aggravated assault and two counts of gross sexual
imposition. Brown argues the district court erred by issuing a pre-trial order
allowing the State to introduce at trial evidence of past incidents of domestic
violence that occurred between Brown and the victim within the three week
period prior to the incident that led to the above stated charges. We conclude
the district court did not abuse its discretion in issuing a pre-trial order
permitting the State to introduce this prior-act evidence under N.D.R.Ev.
404(b). We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1